This Application, Having Been Filed On or After March 16, 2013,is Being Examined under the First Inventor to File Provisions of the AIA .
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Request for Continued Examination (RCE) under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action (Final Office Action dated 15 December 2021) has been withdrawn pursuant to 37 CFR § 1.114.  Amendments accompanying Applicant's reply dated 14 February 2022 have been entered.
Claim Rejections – 35 USC § 112
(a)	The following is a quotation of AIA  35 USC § 112(b):
(b)  Conclusion.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
(b)	The following is a quotation of pre-AIA  35 USC § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-6 & 7-26 are rejected under AIA  35 USC § 112(b) or pre-AIA  35 USC § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-6 & 7-26, each of the following limitations is one or more of:
3 (a)	ambiguous and therefore indefinite; and/or
3 (b)	has an insufficient antecedent basis and therefore indefinite:
(i)	"gaseous first and/or second precursor" (in independent claim 1 & claims 2-5, 7-16, & 26 dependent therefrom);
(ii)	"gaseous first or second precursor" (in independent claim 13 & claims 14-24 dependent therefrom; & in independent claim 25);
(iii)	"one or more reaction chamber valves" (in independent claim 1 & claims 2-5, 7-16, & 26 dependent therefrom; in independent claim 13 & claims 14-24 dependent therefrom; & in independent claim 25);
(iv)	"at least one reaction chamber valve" (in claims 3-4);
(v)	"apparatus" (in independent claim 1 & claims 2-5, 7-16, & 26 dependent therefrom; & in independent claim 13 & claims 14-24 dependent therefrom);
(vi)	"first precursor" (in independent claim 1 & claims 2-5, 7-16, & 26 dependent therefrom; in independent claim 13 & claims 14-24 dependent therefrom; & in independent claim 25);
(vii)	"second precursor" (in independent claim 1 & claims 2-5, 7-16, & 26 dependent therefrom; in independent claim 13 & claims 14-24 dependent therefrom; & in independent claim 25);
(viii)	"duration T1" (in claim 12);
(ix)	"second duration T2" (in claim 12);
(x)	"third duration T3" (in claim 8);
(xi)	"buffer tank" (in independent claim 13 & claims 14-24 dependent therefrom); and
(xii)	"two substrates" (in independent claim 13 & claims 14-24 dependent therefrom).
3 (c)	For the purposes of examination, claims 1-6 & 7-26 will be interpreted as follows:
Claim 1.  (Currently Amended)  A sequential infiltration synthesis apparatus comprising:
a reaction chamber provided with a substrate holder to hold at least one substrate;
a precursor distribution and removal system comprising:
one or more upstream and downstream reaction chamber valves to provide to and remove from the reaction chamber a gaseous first precursor and/or a gaseous second precursor ; and,
at least one distribution buffer tank disposed between an upstream reaction chamber valve and a precursor source valve, wherein the distribution buffer tank is constructed and arranged to store a volume of the gaseous first precursor and/or a gaseous second precursor ;
a removal buffer tank disposed between a downstream reaction chamber valve and a gas removal pump, wherein a volume of the removal buffer tank is greater than a volume of the reaction chamber, wherein the removal buffer tank and the gas removal pump are constructed and arranged, such that upon opening the downstream reaction chamber valve, the removal buffer tank sucks one or more gases from within the reaction chamber; and
a sequence controller operably connected to the one or more upstream and downstream reaction chamber valves and being programmed to enable sequential infiltration of an infiltrateable material provided on the substrate in the reaction chamber with the gaseous first precursor and a gaseous second precursor ,
wherein
the sequential infiltration synthesis apparatus is provided with a first heating system constructed and arranged to control the temperature of the reaction chamber up to at one or more upstream and downstream reaction chambers valves,
wherein
the sequence controller provides the first precursor to the reaction chamber with the precursor distribution and removal system while not removing any precursor for a load period LP, resulting in a pressure buildup in the reaction chamber, and
wherein
the infiltrateable material is porous;
wherein
the precursor distribution and removal system comprises a second heating system constructed and arranged to control the temperature of the precursors stored in the distribution buffer tank to a pre temperature 0 to 50°C above the temperature of the reaction chamber during infiltration.
Claim 2.  (Previously Presented)  The sequential infiltration synthesis apparatus according to claim 1, wherein
the sequential infiltration synthesis apparatus is constructed and arranged to maintain a pressure of the gaseous first precursor or the gaseous second precursor  in the reaction chamber between 0.001 and 1000 Torr and
the first heating system is constructed and arranged to control the temperature of the reaction chamber up to at least one of the one or more upstream and downstream reaction chamber valves to at least a boiling temperature of the first precursor or second precursor at the pressure of the gaseous first precursor or the gaseous second precursor  in the reaction chamber between 20 and 450°C during infiltration.
Claim 3.  (Previously Presented)  The sequential infiltration synthesis apparatus according to claim 1, wherein
at least one of the one or more upstream and downstream reaction chamber valves  comprises
a gate valve,
a pressure relief valve, or

the first heating system is constructed and arranged to control the temperature in the reaction chamber up to the at least one of the one or more upstream and downstream reaction chamber valves .
Claim 4.  (Original)  The sequential infiltration synthesis apparatus according to claim 1, wherein
at least one of the one or more upstream and downstream reaction chamber valves  comprises
a liquid flow controller in a liquid injection system to control a liquid flow to a vaporizer to evaporate the first precursor or the second precursor and
the heating system is constructed and arranged to control the temperature from the vaporizer to the reaction chamber to at least a boiling temperature of the first precursor or the second precursor at the pressure of the gaseous first precursor or the gaseous second precursor  in the reaction chamber.
Claim 5.  (Original)  The sequential infiltration synthesis apparatus according to claim 1, wherein
the precursor distribution and removal system comprises
a duct between the reaction chamber and at least one of the one or more upstream and downstream reaction chamber valves  to provide or remove a gaseous precursor and
the heating system is provided around the duct to control the temperature of the duct.
Claim 6.  (Previously Cancelled)  
Claim 7.  (Previously Presented)  The sequential infiltration synthesis apparatus according to claim 1, wherein
the removal buffer tank has a volume that is 1 to 30 times greater than a volume of the reaction chamber.
Claim 8.  (Previously Presented)  The sequential infiltration synthesis apparatus according to claim 1, wherein
the sequence controller comprises a memory being programmed to enable the sequential infiltration synthesis apparatus to execute infiltration during N infiltration cycles comprising:
providing the first precursor in the reaction chamber by the precursor distribution and removal system to provide and maintain the gaseous first precursor for a first duration of T1 in the reaction chamber;
removing a portion of the gaseous first precursor from the substrate for at least a second duration of T2 by activating the precursor distribution and removal system; and
providing the gaseous second precursor in the reaction chamber by activating the precursor distribution and removal system to provide and maintain the gaseous second precursor for a third duration of T3  in the reaction chamber.
Claim 9.  (Original)  The sequential infiltration synthesis apparatus according to claim 8, wherein
the sequence controller is programmed to:
provide the gaseous first precursor to the reactor chamber with the precursor distribution and removal system while not removing any precursor for a load period LP; and
leave the gaseous first precursor in the reaction chamber while having the precursor distribution and removal system deactivated for a soak period SP.
Claim 10.  (Original)  The sequential infiltration synthesis apparatus according to claim 9, wherein
the sequence controller is programmed to:
provide the gaseous first precursor to the reactor chamber with the precursor distribution and removal system while removing any precursor for a flush period FP before and/or after the load period LP.
Claim 11.  (Original)  The sequential infiltration synthesis apparatus according to claim 9, wherein
the sequence controller is programmed to:
terminate the load period LP when the pressure of the gaseous first precursor or the gaseous second precursor  in the reaction chamber reaches a desired infiltration pressure.
Claim 12.  (Original)  The sequential infiltration synthesis apparatus according to claim 8, wherein
the sequence flow controller is programmed to
control the precursor distribution and removal system to have the first duration of T1  of providing the gaseous first precursor longer than the second duration of T2  of removing the portion of the gaseous first precursor from the substrate.
Claim 26.  (Previously Presented)  The sequential infiltration synthesis apparatus according to claim 1, wherein
the removal buffer tank has a volume that is 5 to 15 times greater than a volume of the reaction chamber.
Claim 13.  (Currently Amended)  A sequential infiltration synthesis apparatus comprising:
a reaction chamber provided with a substrate holder to hold at least one substrate and a first heating system constructed and arranged to control the temperature of the reaction chamber to a process temperature;
a precursor distribution and removal system comprising one or more upstream and downstream reaction chamber valves to provide to and remove from the reaction chamber a gaseous first precursor or a gaseous second precursor; and,
a sequence controller operably connected to the one or more upstream and downstream reaction chamber valves and being programmed to enable sequential infiltration of an infiltrateable material provided on the substrate in the reaction chamber with the gaseous first precursor or the gaseous second precursor,

the sequence controller provides the first precursor to the reaction chamber with the precursor distribution and removal system while not removing any precursor for a load period LP, resulting in a pressure buildup in the reaction chamber,
wherein
the infiltrateable material is porous,
wherein
the sequential infiltration synthesis apparatus comprises:
at least one distribution buffer tank provided in the precursor distribution and removal system, wherein the distribution buffer tank is provided with a second heating system constructed and arranged to control the temperature of the distribution buffer tank to a distribution buffer tank temperature that is higher than the process temperature; and
a removal buffer tank disposed between a downstream reaction chamber valve and a gas removal pump, wherein a volume of the removal buffer tank is greater than a volume of the reaction chamber, wherein the removal buffer tank and the gas removal pump are constructed and arranged, such that upon opening the downstream reaction chamber valve, the removal buffer tank sucks one or more gases from within the reaction chamber;
wherein
the one or more upstream and downstream reaction chamber valves comprises a distribution reaction chamber valve that is upstream of the reaction chamber,
wherein
the gaseous first precursor and the gaseous second precursor are both configured to flow through the distribution buffer tank and through the distribution reaction chamber valve,
wherein
the distribution buffer tank is upstream of the distribution reaction chamber valve and is separated from first and second sources of the gaseous first precursor and the gaseous second precursor  by first and second precursor valves, respectively, upstream of the distribution buffer tank.
Claim 14.  (Previously Presented)  The sequential infiltration synthesis apparatus according to claim 13, wherein

stores the gaseous first precursor or the gaseous second precursor and
has a volume between 0.1 and 15 times the volume of the reaction chamber.
Claim 15.  (Previously Presented)  The sequential infiltration synthesis apparatus according to claim 13, wherein
the sequential infiltration synthesis apparatus is provided with a third heating system constructed and arranged to control the temperature of the first and second sources of the gaseous first precursor and the gaseous second precursor .
Claim 16.  (Previously Presented)  The sequential infiltration synthesis apparatus according to claim 13, wherein
the distribution buffer tank temperature is 0 to 50°C above the process temperature.
Claim 17.  (Previously Presented)  The sequential infiltration synthesis apparatus according to claim 13, wherein
the process temperature is between 20 and 450°C and
the sequence controller is constructed and arranged to
maintain a pressure in the reaction chamber between 0.001 and 1000 Torr.
Claim 18.  (Previously Presented)  The sequential infiltration synthesis apparatus according to claim 13, wherein
the distribution buffer tank is provided with a direct liquid injector (DLI) vaporizer to directly inject the respective precursor in the distribution buffer tank.
Claim 19.  (Previously Presented)  The sequential infiltration synthesis apparatus according to claim 13, wherein
the distribution buffer tank comprises a flexible bellow to accommodate different volumes in the distribution buffer tank.
Claim 20.  (Previously Presented)  The sequential infiltration synthesis apparatus according to claim 13, wherein
the distribution buffer tank is provided in or near the top of the reaction chamber.
Claim 21.  (Previously Presented)  The sequential infiltration synthesis apparatus according to claim 13, wherein
the removal buffer tank has a volume between 1 and 20 times the volume of the reaction chamber to draw gas in the removal buffer tank when the downstream reaction chamber valve  is opened.
Claim 22.  (Original)  The sequential infiltration synthesis apparatus according to claim 13, wherein
the sequential infiltration synthesis apparatus comprises
a bubbler for providing a non-continuous first precursor flow having pulses of the first precursor of 0.5 to 20 seconds, alternating with pulses of an inert gas for 0.1 to 5 seconds for a first duration of T1 .
Claim 23.  (Original)  The sequential infiltration synthesis apparatus according to claim 13, wherein
the reaction chamber comprises
a showerhead provided in the top portion of the reaction chamber and connected with the precursor distribution and removal system to provide the first or second precursors to the surface of the substrate.
Claim 24.  (Original)  The sequential infiltration synthesis apparatus according to claim 23, wherein
the precursor distribution and removal system  comprises a purge system which is connectable with the shower head to purge the reaction chamber.
Claim 25.  (Currently Amended)  A sequential infiltration synthesis apparatus comprising:

a precursor distribution and removal system comprising one or more upstream and downstream reaction chamber valves to provide to and remove from the reaction chamber a gaseous first precursor or a gaseous second precursor; and,
a sequence controller operably connected to the one or more upstream and downstream reaction chamber valves and being programmed to enable sequential infiltration of an infiltrateable material provided on the two substrates in the reaction chamber with the gaseous first precursor and the gaseous second precursor,
wherein
the sequence controller provides the first precursor to the reaction chamber with the precursor distribution and removal system while not removing any precursor for a load period LP, resulting in a pressure buildup in the reaction chamber,
wherein
the infiltrateable material is porous,
wherein
the reaction chamber comprises
at least two reaction spaces, each reaction space constructed and arranged to accommodate a single substrate and being:
connected to a common upstream reaction chamber valve of the precursor distribution and removal system to provide to the at least two reaction spaces the gaseous first precursor or the gaseous second precursor  simultaneously from an upstream distribution buffer tank; and
connected to a common downstream reaction chamber valve of the precursor distribution and removal system to remove from the at least two reaction spaces the gaseous first precursor or the gaseous second precursor  simultaneously to a downstream removal buffer tank having a volume that is greater than a volume of the reaction chamber, wherein the downstream removal buffer tank and a gas removal pump are constructed and arranged, such that upon opening the common downstream reaction chamber valve, the downstream removal buffer tank sucks one or more gases from within the reaction chamber;
wherein

a moveable body for holding the at least two substrates, wherein the moveable body is configured to move into engagement with a sealing member to define and create the two reaction spaces.
3 (d)	Appropriate correction of claims 1-6 & 7-26 is required.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 USC § 103(a) are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25 is rejected under AIA  35 USC § 103(a) as being unpatentable over in US 20030035705 A1 (Johnson'705) view of US 20040083961 A1 (Basceri'961), US 20150267297 A1 (Shiba'297), US 20130312835 A1 (Minshall'835 {as evidenced by Chapter 19: Rough Vacuum Pumping"  in John F. O'Hanlon.  "A User's Guide to Vacuum Technology, 3rd Edition."  Wiley-InterScience 2003.  pp. 359-378. (O'HanlonChp19)}), and US 20100183825 A1 (Becker'825 {as evidenced by "Fiji F200 200mm Thermal/Plasma ALD Systems: Installation and Use Manual." CAW-02635 Rev. 0.6 (13 March 2012). Cambridge NanoTech Inc. pp 1-164. (Fiji'200)}).
Regarding claim 25, Johnson'705 discloses an apparatus (substrate processing system 800) comprising:
a reaction chamber (1st processing chamber 846 & 2nd processing chamber 848, each connected to transport chamber 842) provided with a substrate holder (1st chuck transport system 840 &/or 150) to hold at least two substrates (substrates 12);

    PNG
    media_image1.png
    653
    1506
    media_image1.png
    Greyscale

FIG. 8B of Johnson'705 (Cropped)
a precursor distribution and removal system (gas supply & exhaust lines {not depicted}); and,
the reaction chamber (1st processing chamber 846 & 2nd processing chamber 848, each connected to transport chamber 842) comprising:
at least two reaction spaces (1st processing chamber 846 & 2nd processing chamber 848), each reaction space constructed and arranged to accommodate a single substrate (substrate 12); the reaction chamber (1st processing chamber 846 & 2nd processing chamber 848, each connected to transport chamber 842) comprising a moveable body(chuck assembly 844 &/or 154 with shaft 158 supporting base 156, chuck assembly 154 configured to carry 1st chuck 160, 2nd chuck 162 … etc. on supporting

    PNG
    media_image2.png
    1050
    1285
    media_image2.png
    Greyscale

FIG. 8A of Johnson'705

    PNG
    media_image3.png
    704
    1115
    media_image3.png
    Greyscale

FIG. 1B of Johnson'705 (Cropped)

FIGs. 1A-B & 8A-B; ¶¶[0023]-[0033]; & ¶¶[0048]-[050].
Regarding claim 25, Johnson'705 does not expressly disclose:
the precursor distribution and removal system comprising one or more upstream reaction chamber valves to provide to the reaction chamber a gaseous first precursor or a gaseous second precursor from an upstream distribution buffer tank.
Regarding claim 25, Basceri'961 discloses:
a precursor distribution and removal system (FIGs. 4-7 & 9: gas supply assembly 160, gas container 170, vacuum 150, & controller 190) comprising one or more upstream reaction chamber valves system (FIGs. 4-7 & 9: outlet valve 176) to provide to a reaction chamber (FIGs. 4-7 & 9: reaction chamber 120) a gaseous first precursor (FIGs. 4-5 & 9: 1st gas source 162a with 1st inlet valve 174a; FIGs. 6 & 7: 1st gas source with 1st inlet valve 174a) or a gaseous second precursor (FIGs. 4-5 & 9: 2nd gas source 162b with 2nd inlet valve 174b; FIGs. 6 & 7: 2nd gas source with 2nd inlet valve 174b) from an upstream distribution buffer tank (FIGs. 4-7 & 9: gas container 170 with compartment 172); and
a sequence controller (controller 190) operably connected to the one or more upstream reaction chamber valves (FIGs. 4-7 & 9: outlet valve 176),

    PNG
    media_image4.png
    741
    1321
    media_image4.png
    Greyscale

FIG. 4 of Basceri'961
the sequence controller (control unit 156) providing the gaseous first precursor (FIGs. 4-5 & 9: 1st gas source 162a with 1st inlet valve 174a; FIGs. 6 & 7: 1st gas source with 1st inlet valve 174a) to reaction chamber (FIGs. 4-7 & 9: reaction chamber 120) with the precursor distribution and removal system (FIGs. 4-7 & 9: gas supply assembly 160, gas container 170, vacuum 150, & 
FIGs. 4-9; & ¶¶[0020]-[0043].
Adding the upstream distribution buffer tank; the one or more upstream reaction chamber valves, and the sequence controller operably connected to the one or more upstream reaction chamber valves as disclosed by Basceri'961 to the apparatus of Johnson'705 so as to the control of the deposition rate, composition, and/or uniformity of the layer deposited on the surface of the substrate; and the purging of the reaction chamber prior to, during, and following the deposition of layers on the surface of the substrate and/or the purging of the precursor distribution and removal system prior to, during, and following the deposition of layers on the surface of the substrate.  Such addition and configuration, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add the upstream distribution buffer tank; the one or more upstream reaction chamber valves, and the sequence controller operably connected to the one or more upstream reaction chamber valves as disclosed by Basceri'961 to the apparatus of Johnson'705.
Regarding claim 25, Johnson'705 does not expressly disclose:
one or more downstream reaction chamber valves to remove from the reaction chamber a gaseous first precursor or a gaseous second precursor to a gas removal pump by way of a downstream removal buffer tank having a volume that is greater than 
Regarding claim 25, Minshall'835 discloses:
one or more downstream chamber valves (loadlock/gas expansion module valve 440) configured to remove from a chamber (loadlock 414) one or more gases to a gas removal pump (roughing pump 428 &/or high vacuum pump 432) by way of a downstream removal buffer tank (gas expansion module 418) having a volume (internal volume VE of gas expansion module 418 at least at least 1.5 times larger than internal volume VL of loadlock 414) that is greater than a volume of the chamber (loadlock 414), such that upon opening the one or more downstream chamber valves (loadlock/gas expansion module valve 440), the downstream removal buffer tank (gas expansion module 418) sucks one or more gases from within the chamber (loadlock 414).
FIGs. 1-10A; & ¶¶[0003]-[0110].
Adding the one or more downstream reaction chamber valves and downstream distribution buffer tank as disclosed by Minshall'835 to the exhaust sustem of the apparatus of Johnson'705 is to controllably and significantly shorter the time required to evacuate the reaction chamber.  Such addition and configuration, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189

    PNG
    media_image5.png
    2525
    2256
    media_image5.png
    Greyscale

FIG. 4A of Minshall'835 (Cropped)
USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).

Regarding claim 25, O'HanlonChp19:
by disclosing, suggesting, and/or making predictable having a downstream removal buffer tank (ballast tank of O'HanlonChp19) (which is in communication with a gas removal pump (gas removal pump downstream of

    PNG
    media_image6.png
    1105
    3567
    media_image6.png
    Greyscale

FIG. 19.11 of O'HanlonChp19
ballast tank of O'HanlonChp19)) downstream of an upstream chamber (load lock of O'HanlonChp19) (where the volume (volume of ballast tank: ~10 x 104 liter of O'HanlonChp19) of the downstream removal buffer tank (ballast tank of O'HanlonChp19) is sized to be greater than the volume (volume of load lock: ~10 x 103 liter of O'HanlonChp19) of the upstream chamber(load lock of 
(FIG. 19.11; pp 360-362; & pp. 377-378),
evidences one or more downstream reaction chamber valves to remove from the reaction chamber a gaseous first precursor or a gaseous second precursor to a gas removal pump by way of a downstream removal buffer tank having a volume that is greater than a volume of the reaction chamber, such that upon opening the downstream reaction chamber valve, the downstream removal buffer tank sucks one or more gases from within the reaction chamber is common knowledge in the art.  See MPEP § 2144.03.
Regarding claim 25, Johnson'705 does not expressly disclose:
each reaction space:
connected to a common downstream reaction chamber valve of the precursor distribution and removal system to remove from the at least two reaction spaces the first or second precursor simultaneously to a common downstream gas removal pump.
Regarding claim 25, Shiba'297 disclose:
at least two reaction spaces (one associated with each of 1st reaction chamber {RC1} & 

    PNG
    media_image7.png
    1344
    1625
    media_image7.png
    Greyscale

FIG. 12 of Shiba'297 (Cropped)
connected to a common downstream reaction chamber valve (valve v39) of a precursor distribution and removal system to remove from the at least two reaction spaces the first or second precursor simultaneously to a common downstream gas removal pump (exhaust pump 4, see e.g., FIG. 1).
FIGs. 1 & 11-16; ¶[0012]; ¶¶[0022]-[0027]; & ¶¶[0031]-[0065].
A motivation for adding common downstream reaction chamber valve as disclosed by Shiba'297 to the apparatus of Johnson'705 is to resolve the problem of reactor-to-reactor Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add common downstream reaction chamber valve as disclosed by Shiba'297 to the apparatus of Johnson'705.
Regarding claim 25, Johnson'705 does not expressly disclose:
a sequence controller operably connected to the one or more upstream and downstream reaction chamber valves and being programmed to enable sequential infiltration of an infiltrateable material provided on the two substrates in the reaction chamber with the gaseous first precursor and the gaseous second precursor,
the sequence controller provides the first precursor to the reaction chamber with the precursor distribution and removal system while not removing any precursor for a load period LP, resulting in a pressure buildup in the reaction chamber, and
the infiltrateable material is porous,
Regarding claims 25, Becker'825 (as evidenced by Fiji'200) discloses a sequential infiltration synthesis apparatus (gas deposition system 1000) comprising:
a reaction chamber (gas deposition chamber 1040, 5000 … etc.) constructed and arranged to hold at least a first substrate (substrate supported by substrate holder 2070, 5090 … etc.);


    PNG
    media_image8.png
    524
    1053
    media_image8.png
    Greyscale

FIG. at p. 8 of Fiji'200 (Cropped)
vacuum system 10000) to provide to (by way of input gas panel 11000) and remove (by a precursor distribution and removal system (input gas panel 11000 within gas cabinet 1020 & vacuum system 10000) to provide to (by way of input gas panel 11000) and remove (by way of vacuum system 10000) from the reaction chamber (gas deposition chamber 1040, 5000 … etc.) a vaporized a first or second precursor (see e.g., Fiji'200: "Standard Gas Box Configurations" pp. 7-11 at p. 8 "CAUTION: OVERFILLING THE CYLINDER MAY RESULT IN LIQUID BEING PULLED INTO THE
SYSTEM."; see also e.g., Fiji'200: "SECTION 6: Fiji Recipe and Applications Guide"  pp. 97-120 at p. 106 "The headspace is the portion of the precursor cylinder between the top of the liquid or solid precursor and the ALD valve which becomes filled with the precursor vapor."), the precursor distribution and removal system (input gas 

    PNG
    media_image9.png
    1536
    2339
    media_image9.png
    Greyscale

FIG. 11 of Becker'825 (Cropped)
a precursor feed flow duct (precursor port 1030, 5100 … etc.) that is partially
common to both a first precursor feed flow path including a first precursor valve (e.g., 1st ALD valve at precursor#1) configured to flow the first precursor to the precursor feed flow duct (precursor port 1030, 5100 … etc.) and a second precursor feed flow path including a second precursor valve (e.g., 2nd ALD valve at precursor#2) configured to flow the second precursor to the precursor feed flow duct (precursor port 1030, 5100 … ),
a purge reaction chamber valve (e.g., valve associated with exciter tube 5110 to facilitate the delivery of uncharged plasma gas through exciter tube 5110 to purge the hollow gas deposition volume 5080 of gas deposition 

    PNG
    media_image10.png
    426
    1132
    media_image10.png
    Greyscale

FIG. 3 of Becker'825

    PNG
    media_image11.png
    111
    851
    media_image11.png
    Greyscale

FIG. 6 of Becker'825 (Cropped)

a gas removal pump (turbo vacuum pump 1110 of vacuum system 10000),

    PNG
    media_image12.png
    646
    608
    media_image12.png
    Greyscale

FIG. at p. 100 of Fiji'200 (Cropped)
a heating system (system configured to heat one or more of reactants, substrate being coated, gas deposition walls {a.k.a. reaction chamber walls}, precursor input components, see also e.g., Fiji'200: "Heater Command"
a gas removal pump (turbo vacuum pump 1110 of vacuum system 10000),
a heating system (system configured to heat one or more of reactants, substrate being coated, gas deposition walls {a.k.a. reaction chamber walls}, precursor input components, chamber outflow components … etc.; see also e.g., Fiji'200: "Heater Command" pp 100-101 that depicts the reactor heaters, each heater having a name and a number {e.g., heaters 18-20 for precursor jackets, heater 12 for conical portion 5030, heaters 13 & 14 for gas deposition chamber 1040, 5000 … etc., heater 15 for substrate holder 2070, 5090 … etc., heater 16 for precursor port 1030, 5100 … etc., heater 17 for ALD valves, heater 23 for stop {a.k.a. isolation} valve 5025 … etc.) and,

    PNG
    media_image13.png
    430
    874
    media_image13.png
    Greyscale

FIG. at p. 21 of Fiji'200 (Cropped)
a sequence controller (control module {a.k.a. system controls, controller, side mounted 

    PNG
    media_image14.png
    694
    1128
    media_image14.png
    Greyscale

Exposure Mode™ Recipe Development at p. 111 of Fiji'200 (Cropped)
computer processing, power distribution, operator interface, communications, and various other electrical control systems as may be required to control all operations of gas deposition system 1000 (e.g., operations including coating processes, setting
precursor mass flow rates or gas volumes, setting plasma gas mass flow rates or gas volumes, selecting the number of deposition cycles, setting desired vacuum pressures, setting various temperatures substrate, precursors, chamber walls, trap … etc., measuring & tracking system performance, collecting data, communicating with external devices, and any other control functions that may be required to operate gas deposition system 1000) operably connected to the precursor distribution and removal system (input gas panel 11000 within gas cabinet 1020 & vacuum system 10000) and comprising a memory provided with a program to execute infiltration of an infiltrateable 

    PNG
    media_image15.png
    187
    388
    media_image15.png
    Greyscale

Exposure Mode™ - Uniform Coating FIG on p. 18 of Fiji'200

    PNG
    media_image16.png
    611
    708
    media_image16.png
    Greyscale

Exposure Mode™ FIG on p. 17 of Fiji'200 (Cropped)
activate the precursor distribution and removal system to open the first precursor valve (e.g., 1st ALD valve at precursor#1) to provide and maintain the first precursor for a first period T1 in the reaction chamber (gas deposition chamber 1040, 5000 … etc.);
activate the precursor distribution and removal system to close the first precursor valve (e.g., 1st ALD valve at precursor#1) and open the purge reaction chamber valve (e.g., valve associated with exciter tube 5110 to facilitate the delivery of uncharged plasma gas through exciter tube 5110 to purge the hollow gas deposition volume 5080 of gas deposition chamber 1040, 5000 … etc.) to remove a portion of the first precursor from the reaction chamber (gas deposition chamber 1040, 5000 … etc.) for a second period T2;
activate the precursor distribution and removal system to load the second precursor 
activate the precursor distribution and removal system to open the second precursor valve (e.g., 2nd ALD valve at precursor#2) to provide and maintain the second precursor for a third period T3 in the reaction chamber (gas deposition chamber 1040, 5000 … etc.) by way of the precursor feed flow duct (precursor port 1030, 5100 … etc.),
wherein a pressure of the second precursor builds up during a load period of the third period T3 by closing a removal reaction chamber valve (Exposure Mode™, stop or isolation valve 5025 is closed to isolate gas deposition chamber 1040, 5000 … etc. from the vacuum exhaust line and ALD valve opens to "pulse" a selected precursor into the process chamber; see e.g., Fiji'200: "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112; "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114) while providing the second precursor to the reaction chamber,
wherein the second precursor infiltrates the infiltrateable material and reacts with infiltrated first precursor derivative in the infiltrateable material on the substrate during the third period T3,
the program in the memory is programmed with the first period T1 longer than the second period T2; and

    PNG
    media_image15.png
    187
    388
    media_image15.png
    Greyscale

Exposure Mode™ - Uniform Coating FIG on p. 18 of Fiji'200
a temperature (e.g., relatively low process temperature windows {e.g. less than 400°C}) within the precursor feed flow duct (precursor port 1030, 5100 … etc.) during the process of infiltration of the infiltrateable material is controlled to a temperature between 50°C and 150°C using the heating system, and 
the second period T2 having a duration long enough to remove the first precursor to a tuned depth of the infiltrateable material (e.g., a purger period being sufficiently long to remove excess precursor {see e.g., Fiji'200: "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18}).
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji  "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.
Regarding claims 25, the examiner has shown above that Becker'825 (as evidenced by Fiji'200) discloses:

    PNG
    media_image17.png
    686
    506
    media_image17.png
    Greyscale

FIG. at p. 10 of Fiji'200
a sequence controller operably connected to a precursor distribution and removal system, the
sequence controller comprising a memory provided with a program to execute infiltration of an infiltrateable material provided on the substrate when run on the sequence controller, the sequence controller programmed to perform that above 
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC
Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.
A motivation for adding the sequence controller as disclosed by Becker'825 (as evidenced by Fiji'200) while at the same time operably connecting the sequence controller to the precursor distribution and removal system of Senzaki'930 and/or the combination of Senzaki'930 and Basceri'961 is to facilitate high aspect ratio depositions (e.g. Exposure Mode™ processing).  Such addition and configuration, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore, it would have been obvious to a person having ordinary skill in the art before 
Each of the limitations:
"activate the precursor distribution and removal system to open a distribution reaction chamber valve provide and maintain the first precursor for a first period T1 in the reaction chamber" associated with the program in the memory of the sequence controller;
"activate the precursor distribution and removal system to close the distribution reaction chamber valve and open a purge reaction chamber valve to provide a purge gas to the reaction chamber to remove a portion of the first precursor from the reaction chamber for a second period T2" associated with the program in the memory of the sequence controller;
"activate the precursor distribution and removal system to load the precursor feed flow duct with the second precursor during the second period T2 while the distribution chamber valve is closed" associated with the program in the memory of the sequence controller; and
"activate the precursor distribution and removal system to open the distribution reaction chamber valve to provide and maintain the second precursor for a third period T3 in the reaction chamber" associated with the program in the memory of the sequence controller,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:

the program in the memory of sequence controller of Becker'825 (as evidenced by Fiji'200) is capable of activating the precursor distribution and removal system to close the distribution reaction chamber valve and open a purge reaction chamber valve to provide a purge gas to the reaction chamber to remove a portion of the first precursor from the reaction chamber for a second period T2;
the program in the memory of sequence controller of Becker'825 (as evidenced by Fiji'200) is capable of activating the precursor distribution and removal system to load the precursor feed flow duct with the second precursor during the second period T2 while the distribution chamber valve is closed;
the program in the memory of sequence controller of the Becker'825 (as evidenced by Fiji'200) is capable of activating the precursor distribution and removal system to open the distribution reaction chamber valve to provide and maintain the second precursor for a third period T3 in the reaction chamber,
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Becker'825 (as evidenced by Fiji'200); the prior art apparatus of the combination of Senzaki'930 and Becker'825 (as evidenced by Fiji'200); and/or the prior art apparatus of the combination of Senzaki'930, Basceri'961, and Becker'825 (as evidenced by Fiji'200), since Becker'825 (as evidenced by Fiji'200) as well as the combination of Senzaki'930 and Becker'825, discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by 
Regarding claims 25, given that Becker'825 (as evidenced by Fiji'200) discloses:
a purger period being sufficiently long to remove excess precursor (see e.g., Fiji'200: "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18), programming the memory of the sequence controller with the second period T2 having a duration long enough to remove the first precursor from the surface of

    PNG
    media_image15.png
    187
    388
    media_image15.png
    Greyscale

Exposure Mode™ - Uniform Coating FIG on p. 18 of Fiji'200
the infiltrateable material is obvious.
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure 
"Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.
To that end, claim 25 is obvious and made predicate in view of the combination of Johnson'705, Basceri'961, Shiba'297, Minshall'835, and Becker'825.
Claims 1-5, 7, 8, & 26 are rejected under AIA  35 USC § 103(a) as being unpatentable over US 20120183689 A1 (Suzuki'689) view of US 20020192370 A1 (Metzner'370), US 20040083961 A1 (Basceri'961), US 20130312835 A1 (Minshall'835 {as evidenced by Chapter 19: Rough Vacuum Pumping"  in John F. O'Hanlon.  "A User's Guide to Vacuum Technology, 3rd Edition."  Wiley-InterScience 2003.  pp. 359-378. (O'HanlonChp19)}), and US 20100183825 A1 (Becker'825 {as evidenced by "Fiji F200 200mm Thermal/Plasma ALD Systems: Installation and Use Manual." CAW-02635 Rev. 0.6 (13 March 2012). Cambridge NanoTech Inc. pp 1-164. (Fiji'200)}).
Regarding claim 1, Suzuki'689 discloses a sequential infiltration synthesis apparatus (film forming apparatus 100) comprising:
a reaction chamber (chamber 1) provided with a substrate holder (susceptor 2) to hold at least one substrate (wafer {W});

    PNG
    media_image18.png
    1060
    1678
    media_image18.png
    Greyscale

FIG. 1 of Suzuki'689
a precursor distribution (gas supply mechanism 30 including film forming material tank 31 with Ar source 33; NH3 source 42; H2 source 43; MFCs 34, 44, & 46; valves 35, 35a, 37a, 37, 41, 45, 47 … etc.) and removal system (gas exhaust unit 23 including vacuum pump, pressure control valve … etc. connected gas exhaust line 22) comprising one or more reaction chamber valves (e.g., valves 37 & 41; pressure control valve … etc.) to provide to and remove from the reaction chamber a gaseous first and/or second precursor (film forming material, NH3 … etc.); and
a sequence controller (control unit 50) operably connected to the one or more reaction chamber valves (e.g., valves 37 & 41; pressure control valve … etc.) and being programmed to enable sequential infiltration of an infiltrateable material provided on the 
the apparatus provided with a heating system (heater 26 configured to control temperature of inner walls of the chamber 1 during the film forming process) constructed and arranged to control the temperature of the reaction chamber up to at least one of the reaction chambers valves (valve 37); and 
the precursor distribution and removal system comprising a second heating system (heater 31 film forming material tank 31 for heating film forming material in tank 31 to proper temperature &/or heater 38 for preventing condensation of the film forming material gas in line 36) constructed and arranged to control the temperature of the precursors to a pre temperature before providing the first or second precursor in the reaction chamber (chamber 1) set at temperature (about 160°C to 200°C).
FIGs. 1 & 2; & ¶¶[0023]-[0070].
Regarding claim 1, Suzuki'689 does not expressly disclose:
the pre temperature being 0°C to 500°C above the temperature of the reaction chamber (i.e., the reaction chamber set at temperature).
Regarding claim 1, Metzner'370 discloses:
a precursor distribution and removal system comprising a second heating system constructed and arranged to control the temperature of precursors to a pre temperature of between about 150°C & 220°C before providing a precursor in a reaction chamber (processing chamber 200).
FIGs. 14 & 17-20; ¶¶[0075]-[0085]; ¶[0099]; & ¶[0100]-[0124]. 

    PNG
    media_image19.png
    942
    1552
    media_image19.png
    Greyscale

FIG. 19 of Metzner'370
A motivation for substituting the second heating system as disclosed by Metzner'370 for the second heating system of Suzuki'689 is to enable the sequential infiltration synthesis apparatus to work precursors that require heating to higher temperatures to develop satisfactory vapor pressures for use.  Such substitution, as an implementation of a predictable variation of equivalents, is obvious.  In re Fout, 675 F.2d 297, 301 (CCPA 1982); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2143 (B).  In addition, such substitution results in the pre temperature being 0°C to 500°C above the temperature (about 160°C to 200°C) of the reaction chamber.
Therefore, it would have been obvious to a person having ordinary skill in the art at the 
Regarding claim 1, Suzuki'689 does not expressly disclose:
at least one distribution buffer tank disposed between an upstream reaction chamber valve and a precursor source valve, wherein the distribution buffer tank is constructed and arranged to store a volume of the gaseous first and/or second precursor.
Regarding claim 25, Basceri'961 discloses:
a precursor distribution and removal system (FIGs. 4-7 & 9: gas supply assembly 160, gas container 170, vacuum 150, & controller 190) comprising one or more upstream reaction chamber valves system (FIGs. 4-7 & 9: outlet valve 176) to provide to a reaction chamber (FIGs. 4-7 & 9: reaction chamber 120) a gaseous first precursor (FIGs. 4-5 & 9: 1st gas source 162a with 1st inlet valve 174a; FIGs. 6 & 7: 1st gas source with 1st inlet valve 174a) or a gaseous second precursor (FIGs. 4-5 & 9: 2nd gas source 162b with 2nd inlet valve 174b; FIGs. 6 & 7: 2nd gas source with 2nd inlet valve 174b) from an upstream distribution buffer tank (FIGs. 4-7 & 9: gas container 170 with compartment 172); and
a sequence controller (controller 190) operably connected to the one or more upstream reaction chamber valves (FIGs. 4-7 & 9: outlet valve 176),
the sequence controller (control unit 156) providing the gaseous first precursor (FIGs. 4-5 & 9: 1st gas source 162a with 1st inlet valve 174a; FIGs. 6 & 7: 1st gas source with 1st inlet valve 174a) to reaction chamber (FIGs. 4-7 & 9: 

    PNG
    media_image4.png
    741
    1321
    media_image4.png
    Greyscale

FIG. 4 of Basceri'961
reaction chamber 120) with the precursor distribution and removal system (FIGs. 4-7 & 9: gas supply assembly 160, gas container 170, vacuum 150, & controller 190).
FIGs. 4-9; & ¶¶[0020]-[0043].
Adding the upstream distribution buffer tank; the one or more upstream reaction Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add the upstream distribution buffer tank; the one or more upstream reaction chamber valves, and the sequence controller operably connected to the one or more upstream reaction chamber valves as disclosed by Basceri'961 to the apparatus of Suzuki'689.
Regarding claim 1, Suzuki'689 does not expressly disclose:
one or more downstream reaction chamber valves to remove from the reaction chamber a gaseous first precursor or a gaseous second precursor to a gas removal pump by way of a downstream removal buffer tank having a volume that is greater than a volume of the reaction chamber, such that upon opening the downstream reaction chamber valve, the downstream removal buffer tank sucks one or more gases from within the reaction chamber.
Regarding claim 1, Minshall'835 discloses:
one or more downstream chamber valves (loadlock/gas expansion module valve 440) configured to remove from a chamber (loadlock 414) one or more gases to a gas removal pump (roughing pump 428 &/or high vacuum pump 432) by way of a downstream removal buffer tank (gas expansion module 418) having a volume (internal volume VE of gas expansion module 418 at least at least 1.5 times larger than internal volume VL of loadlock 414) that is greater than a volume of the chamber (loadlock 414), such that upon opening the one or more downstream chamber valves (loadlock/gas expansion module valve 440), the downstream removal buffer tank (gas expansion module 418) sucks one or more gases from within the chamber (loadlock 414).
FIGs. 1-10A; & ¶¶[0003]-[0110].
Adding the one or more downstream reaction chamber valves and downstream distribution buffer tank as disclosed by Minshall'835 to the exhaust sustem of the apparatus of Johnson'705 is to controllably and significantly shorter the time required to evacuate the reaction chamber.  Such addition and configuration, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189
USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).

    PNG
    media_image5.png
    2525
    2256
    media_image5.png
    Greyscale

FIG. 4A of Minshall'835 (Cropped)
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add the one or more upstream reaction chamber valves and 
Regarding claim 1, O'HanlonChp19:
by disclosing, suggesting, and/or making predictable having a downstream removal buffer tank (ballast tank of O'HanlonChp19) (which is in communication with a gas removal pump (gas removal pump downstream of

    PNG
    media_image6.png
    1105
    3567
    media_image6.png
    Greyscale

FIG. 19.11 of O'HanlonChp19
ballast tank of O'HanlonChp19)) downstream of an upstream chamber (load lock of O'HanlonChp19) (where the volume (volume of ballast tank: ~10 x 104 liter of O'HanlonChp19) of the downstream removal buffer tank (ballast tank of O'HanlonChp19) is sized to be greater than the volume (volume of load lock: ~10 x 103 liter of O'HanlonChp19) of the upstream chamber(load lock of O'HanlonChp19)), a common chamber valve (valve between ballast tank & load lock O'HanlonChp19) between the downstream removal buffer tank (ballast tank 
(FIG. 19.11; pp 360-362; & pp. 377-378),
evidences one or more downstream reaction chamber valves to remove from the reaction chamber a gaseous first precursor or a gaseous second precursor to a gas removal pump by way of a downstream removal buffer tank having a volume that is greater than a volume of the reaction chamber, such that upon opening the downstream reaction chamber valve, the downstream removal buffer tank sucks one or more gases from within the reaction chamber is common knowledge in the art.  See MPEP § 2144.03.
Regarding claim 1, Johnson'705 does not expressly disclose:
a sequence controller operably connected to the one or more upstream and downstream reaction chamber valves and being programmed to enable sequential infiltration of an infiltrateable material provided on the two substrates in the reaction chamber with the gaseous first precursor and the gaseous second precursor,
the sequence controller provides the first precursor to the reaction chamber with the precursor distribution and removal system while not removing any precursor for a load period LP, resulting in a pressure buildup in the reaction chamber, and
the infiltrateable material is porous,
Regarding claims 1, Becker'825 (as evidenced by Fiji'200) discloses a sequential infiltration synthesis apparatus (gas deposition system 1000) comprising:
a reaction chamber (gas deposition chamber 1040, 5000 … etc.) constructed and arranged to hold at least a first substrate (substrate supported by substrate holder 2070, 5090 … etc.);
a precursor distribution and removal system (input gas panel 11000 within gas cabinet 1020 &

    PNG
    media_image8.png
    524
    1053
    media_image8.png
    Greyscale

FIG. at p. 8 of Fiji'200 (Cropped)
vacuum system 10000) to provide to (by way of input gas panel 11000) and remove (by a precursor distribution and removal system (input gas panel 11000 within gas cabinet 1020 & vacuum system 10000) to provide to (by way of input gas panel 11000) and remove (by way of vacuum system 10000) from the reaction chamber (gas deposition chamber 1040, 5000 … etc.) a vaporized a first or second precursor (see e.g., Fiji'200: "Standard Gas Box Configurations" pp. 7-11 at p. 8 "CAUTION: 
SYSTEM."; see also e.g., Fiji'200: "SECTION 6: Fiji Recipe and Applications Guide"  pp. 97-120 at p. 106 "The headspace is the portion of the precursor cylinder between the top of the liquid or solid precursor and the ALD valve which becomes filled with the precursor vapor."), the precursor distribution and removal system (input gas panel 11000 within gas cabinet 1020 & vacuum system 10000) comprises:

    PNG
    media_image9.png
    1536
    2339
    media_image9.png
    Greyscale

FIG. 11 of Becker'825 (Cropped)
a precursor feed flow duct (precursor port 1030, 5100 … etc.) that is partially
common to both a first precursor feed flow path including a first precursor valve (e.g., 1st ALD valve at precursor#1) configured to flow the first precursor to the precursor feed flow duct (precursor port 1030, 5100 … etc.) and a second precursor feed flow path including a second precursor 

    PNG
    media_image10.png
    426
    1132
    media_image10.png
    Greyscale

FIG. 3 of Becker'825

    PNG
    media_image11.png
    111
    851
    media_image11.png
    Greyscale

FIG. 6 of Becker'825 (Cropped)
a purge reaction chamber valve (e.g., valve associated with exciter tube 5110 to

    PNG
    media_image12.png
    646
    608
    media_image12.png
    Greyscale

FIG. at p. 100 of Fiji'200 (Cropped)
facilitate the delivery of uncharged plasma gas through exciter tube 5110 to purge the hollow gas deposition volume 5080 of gas deposition chamber 1040, 5000 … etc.) disposed between the reaction chamber (gas deposition chamber 1040, 5000 … etc.) and a source of purge gas,

a heating system (system configured to heat one or more of reactants, substrate being coated, gas deposition walls {a.k.a. reaction chamber walls}, precursor input components, chamber outflow components … etc.; see also e.g., Fiji'200: "Heater Command"
a gas removal pump (turbo vacuum pump 1110 of vacuum system 10000),

    PNG
    media_image13.png
    430
    874
    media_image13.png
    Greyscale

FIG. at p. 21 of Fiji'200 (Cropped)
a heating system (system configured to heat one or more of reactants, substrate being coated, gas deposition walls {a.k.a. reaction chamber walls}, precursor input components, chamber outflow components … etc.; see also e.g., Fiji'200: "Heater Command" pp 100-101 that depicts the reactor heaters, each heater having a name and a number {e.g., heaters 18-20 for precursor jackets, heater 12 for conical portion 5030, heaters 13 & 14 for gas deposition chamber 1040, 5000 … etc., heater 15 for substrate 
a sequence controller (control module {a.k.a. system controls, controller, side mounted controller, side controller … etc.} 1130, 14100, 15100, 16100, 17100 … etc. including

    PNG
    media_image14.png
    694
    1128
    media_image14.png
    Greyscale

Exposure Mode™ Recipe Development at p. 111 of Fiji'200 (Cropped)
computer processing, power distribution, operator interface, communications, and various other electrical control systems as may be required to control all operations of gas deposition system 1000 (e.g., operations including coating processes, setting
precursor mass flow rates or gas volumes, setting plasma gas mass flow rates or gas volumes, selecting the number of deposition cycles, setting desired vacuum pressures, setting various temperatures substrate, precursors, chamber walls, trap … etc., measuring & tracking system performance, collecting data, communicating with external devices, and any other control functions that may be required to operate gas deposition 

    PNG
    media_image15.png
    187
    388
    media_image15.png
    Greyscale

Exposure Mode™ - Uniform Coating FIG on p. 18 of Fiji'200

    PNG
    media_image16.png
    611
    708
    media_image16.png
    Greyscale

Exposure Mode™ FIG on p. 17 of Fiji'200 (Cropped)
system 1000) operably connected to the precursor distribution and removal system (input gas panel 11000 within gas cabinet 1020 & vacuum system 10000) and 
activate the precursor distribution and removal system to open the first precursor valve (e.g., 1st ALD valve at precursor#1) to provide and maintain the first precursor for a first period T1 in the reaction chamber (gas deposition chamber 1040, 5000 … etc.);
activate the precursor distribution and removal system to close the first precursor valve (e.g., 1st ALD valve at precursor#1) and open the purge reaction chamber valve (e.g., valve associated with exciter tube 5110 to facilitate the delivery of uncharged plasma gas through exciter tube 5110 to purge the hollow gas deposition volume 5080 of gas deposition chamber 1040, 5000 … etc.) to remove a portion of the first precursor from the reaction chamber (gas deposition chamber 1040, 5000 … etc.) for a second period T2;
activate the precursor distribution and removal system to load the second precursor during the second period T2 while a second precursor valve (e.g., 2nd ALD valve at precursor#2) is closed;
activate the precursor distribution and removal system to open the second precursor valve (e.g., 2nd ALD valve at precursor#2) to provide and maintain the second precursor for a third period T3 in the reaction chamber (gas deposition chamber 1040, 5000 … etc.) by way of the precursor feed flow duct (precursor port 1030, 5100 … etc.),
wherein a pressure of the second precursor builds up during a load period of the see e.g., Fiji'200: "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112; "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114) while providing the second precursor to the reaction chamber,
wherein the second precursor infiltrates the infiltrateable material and reacts with infiltrated first precursor derivative in the infiltrateable material on the substrate during the third period T3,
the program in the memory is programmed with the first period T1 longer than the second period T2; and

    PNG
    media_image15.png
    187
    388
    media_image15.png
    Greyscale

Exposure Mode™ - Uniform Coating FIG on p. 18 of Fiji'200

the second period T2 having a duration long enough to remove the first precursor to a tuned depth of the infiltrateable material (e.g., a purger period being sufficiently long to remove excess precursor {see e.g., Fiji'200: "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18}).
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji 

    PNG
    media_image17.png
    686
    506
    media_image17.png
    Greyscale

FIG. at p. 10 of Fiji'200
Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum 
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater
Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.
Regarding claims 1, the examiner has shown above that Becker'825 (as evidenced by Fiji'200) discloses:
a sequence controller operably connected to a precursor distribution and removal system, the
sequence controller comprising a memory provided with a program to execute infiltration of an infiltrateable material provided on the substrate when run on the sequence controller, the sequence controller programmed to perform that above sequence associated with a distribution chamber valve (associated with gas box, see, e.g., Fiji'200: "Standard Gas Box Configurations" pp. 7-11 at p. 10).
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC
 "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.
A motivation for adding the sequence controller as disclosed by Becker'825 (as evidenced by Fiji'200) while at the same time operably connecting the sequence controller to the precursor distribution and removal system of Senzaki'930 and/or the combination of Senzaki'930 and Basceri'961 is to facilitate high aspect ratio depositions (e.g. Exposure Mode™ processing).  Such addition and configuration, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the sequence controller as disclosed by Becker'825 (as evidenced by Fiji'200) while at the same time operably connecting the sequence controller to the precursor distribution and removal system of Senzaki'930 and/or the combination of Senzaki'930 and Basceri'961.
Each of the limitations:
"activate the precursor distribution and removal system to open a distribution reaction 
"activate the precursor distribution and removal system to close the distribution reaction chamber valve and open a purge reaction chamber valve to provide a purge gas to the reaction chamber to remove a portion of the first precursor from the reaction chamber for a second period T2" associated with the program in the memory of the sequence controller;
"activate the precursor distribution and removal system to load the precursor feed flow duct with the second precursor during the second period T2 while the distribution chamber valve is closed" associated with the program in the memory of the sequence controller; and
"activate the precursor distribution and removal system to open the distribution reaction chamber valve to provide and maintain the second precursor for a third period T3 in the reaction chamber" associated with the program in the memory of the sequence controller,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the program in the memory of sequence controller of Becker'825 (as evidenced by Fiji'200) is capable of activating the precursor distribution and removal system to open a distribution reaction chamber valve provide and maintain the first precursor for a first period T1 in the reaction chamber;
the program in the memory of sequence controller of Becker'825 (as evidenced by Fiji'200) is capable of activating the precursor distribution and removal system to 
the program in the memory of sequence controller of Becker'825 (as evidenced by Fiji'200) is capable of activating the precursor distribution and removal system to load the precursor feed flow duct with the second precursor during the second period T2 while the distribution chamber valve is closed;
the program in the memory of sequence controller of the Becker'825 (as evidenced by Fiji'200) is capable of activating the precursor distribution and removal system to open the distribution reaction chamber valve to provide and maintain the second precursor for a third period T3 in the reaction chamber,
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Becker'825 (as evidenced by Fiji'200); the prior art apparatus of the combination of Senzaki'930 and Becker'825 (as evidenced by Fiji'200); and/or the prior art apparatus of the combination of Senzaki'930, Basceri'961, and Becker'825 (as evidenced by Fiji'200), since Becker'825 (as evidenced by Fiji'200) as well as the combination of Senzaki'930 and Becker'825, discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Becker'825 (as evidenced by Fiji'200) as well as the combination of Senzaki'930 and Becker'825 (as evidenced by Fiji'200) and/or the combination of Senzaki'930, Basceri'961, and Becker'825 (as evidenced by Fiji'200).  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claims 1, given that Becker'825 (as evidenced by Fiji'200) discloses:
a purger period being sufficiently long to remove excess precursor (see e.g., Fiji'200: 
the infiltrateable material is obvious.
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120,

    PNG
    media_image15.png
    187
    388
    media_image15.png
    Greyscale

Exposure Mode™ - Uniform Coating FIG on p. 18 of Fiji'200
"Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, 
To that end, claim 1 is obvious and made predicate in view of the combination of Suzuki'689, Metzner'370, Basceri'961, Minshall'835, and Becker'825.
Regarding claim 2, Suzuki'689 discloses:
the apparatus (film forming apparatus 100) constructed and arranged to maintain a pressure of the first or second precursor in the reaction chamber between 0.001 Torr and 1000 Torr and
the heating system (heater 38 for preventing condensation of the film forming material gas in line 36) constructed and arranged to control the temperature of the reaction chamber up to at least one of the reaction chamber valves (valve 37) to at least a boiling temperature of the first or second precursor at the pressure of the first or second precursor in the reaction chamber between 20°C and 450°C during infiltration (heater 26 provided around chamber 1 to the control temperature of inner wall of the chamber 1 during the film forming process; &/or heater 5 buried in the susceptor 2 {e.g., ~160°C to ~200°C}).
FIGs. 1 & 2; & ¶¶[0023]-[0070].
Regarding claim 3, Suzuki'689 discloses:
at least one reaction chamber valve comprising a gate valve (pressure control valve) or a pump (pump) to control the flow of a gas and
the heating system (heater 26 provided around chamber 1 to the control temperature of inner wall of the chamber 1 during the film forming process; &/or heater 5 buried in the susceptor 2 {e.g., ~160°C to ~200°C}) constructed and arranged to control 
FIGs. 1 & 2; & ¶¶[0023]-[0070].
Regarding claim 4, Suzuki'689 discloses:
at least one reaction chamber valve comprising a liquid flow controller in a liquid injection system (at forming material tank 31 with heater 31 film for heating film forming material in tank 31 to proper temperature) to control a liquid flow to a vaporizer to evaporate the first or second precursor and
the heating system (heater 31 for heating film forming material in tank 31 to proper temperature) constructed and arranged to control the temperature from the vaporizer to the reaction chamber to at least a boiling temperature of the first or second precursor at the pressure of the first or second precursor in the reaction chamber.
FIGs. 1 & 2; & ¶¶[0023]-[0070].
Regarding claim 5, Suzuki'689 discloses:
the precursor distribution (gas supply mechanism 30 including film forming material tank 31 with Ar source 33; NH3 source 42; H2 source 43; MFCs 34, 44, & 46; valves 35, 35a, 37a, 37, 41, 45, 47 … etc.) and removal system (gas exhaust unit 23 including vacuum pump, pressure control valve … etc. connected gas exhaust line 22) comprising a duct (bypass line 48) between the reaction chamber (chamber 1) and at least one reaction chamber valve (valve 37) to provide or remove a gaseous precursor and
the heating system (heater 38 for preventing condensation of the film forming material 
FIGs. 1 & 2; & ¶¶[0023]-[0070].
Regarding claims 7 & 26, Suzuki'689 discloses:
the precursor distribution (gas supply mechanism 30 including film forming material tank 31 with Ar source 33; NH3 source 42; H2 source 43; MFCs 34, 44, & 46; valves 35, 35a, 37a, 37, 41, 45, 47 … etc.) and removal system (gas exhaust unit 23 including vacuum pump, pressure control valve … etc. connected gas exhaust line 22) comprising provided with a purge system (Ar of Ar source supplied as purge gas into the chamber 1 through bypass line 48, line 36, & valve 37) to purge the reaction chamber with a purge gas.
FIGs. 1 & 2; & ¶¶[0023]-[0070].
Regarding claims 7 & 26, although disclosing the structural feature(s) (i.e., downstream removal buffer tank volume, reaction chamber volume) of the device (i.e., sequential infiltration synthesis apparatus), Suzuki'689 and Sato'832 does not expressly disclose the claimed sizing (i.e., range of the downstream removal buffer tank volume being 1 to 30 times the volume of the reaction chamber as recited in claim 7; range of the downstream removal buffer tank volume being 1 to 15 times the volume of the reaction chamber as recited in claim 26) of the disclosed structural feature(s).
However, it is common knowledge in the art to have a downstream removal buffer tank (which is in communication with a gas removal pump) downstream of an upstream chamber (where the volume of the downstream removal buffer tank is sized to be greater than the volume of the upstream chamber), a common chamber valve between the downstream See MPEP § 2144.03.  To that end, the claimed sizing (i.e., range of the downstream removal buffer tank volume being 1 to 30 times the volume of the reaction chamber as recited in claim 7; range of the downstream removal buffer tank volume being 1 to 15 times the volume of the reaction chamber as recited in claim 26) of the disclosed structural feature(s) of the device of the prior art imbues no patentable distinction to the claimed invention over the device of the prior art (Suzuki'689 and Sato'832).  This is because sizing involves the scaling of the relative dimensions of the disclosed structural feature(s) of the device of the prior art that produces a device that performs the same as the device of the prior art (Suzuki'689 and Sato'832).  In other words, because the only difference between the prior art and the claimed invention is the relative dimensions of the disclosed structural feature(s) of the device of the prior art and a device having such claimed relative dimensions would not perform differently than the device of the prior art, the claimed invention is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
In addition and/or in the alternative, one skilled in the art (in possession of the fact that it is common knowledge in the art to have a downstream removal buffer tank {which is in communication with a gas removal pump) downstream of an upstream chamber {where the volume of the downstream removal buffer tank is sized to be greater than the volume of the upstream chamber}, a common chamber valve between the downstream removal buffer tank See MPEP § 2144.03.), while building such disclosed device of the prior art, would experiment with the sizing of such disclosed structural feature(s) of the device (i.e., sequential infiltration synthesis apparatus) of the prior art (Suzuki'689 and Sato'832).  To that end, routine experimentation with respect to sizing of such disclosed structural feature(s) is permissible (not undue).  In addition, experimentation with respect to the sizing of such disclosed structural feature(s) in the direction in which Suzuki'689 and Sato'832 provides a reasonable amount of guidance (e.g., sizing the downstream removal buffer tank volume to exceed the capacity loss per ALD cycle by a factor of 10, preferably to exceed the capacity loss per ALD cycle by a factor of 100) is routine and permissible (not undue).  See e.g., In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made (a) to size and/or optimize the volume of the downstream removal buffer tank Suzuki'689 and Sato'832 to be 1 to 30 times the volume of the reaction chamber as recited in claim 7 and (b) to size and/or optimize the volume of the downstream removal buffer tank Suzuki'689 and Sato'832 to be 1 to 15 times the volume of the reaction chamber as recited in claim 26.
Regarding claim 8, Suzuki'689 discloses:
2 treatment {step 2}, & purging {step 3} performed a predetermined number of times {e.g., multiple times}) comprising:
providing the first precursor (step 1: providing film forming material gas & reduction gas) in the reaction chamber by the precursor distribution and removal system to provide and maintain the first precursor for a first duration (T1) in the reaction chamber;

    PNG
    media_image20.png
    788
    1556
    media_image20.png
    Greyscale

FIG. 2 of Suzuki'689
removing a portion of the first precursor (step 3: providing Ar purge gas) from the substrate for at least a second duration (T2) by activating the precursor distribution and removal system;
providing the second precursor (step 2: providing reduction gas {or denitrification gas} 2 gas) for eliminating N from the nitrogen-containing Ni film) in the reaction chamber by activating the precursor distribution and removal system to provide and maintain the second precursor for a third duration (T3) in the reaction chamber.
FIGs. 1 & 2; & ¶¶[0023]-[0070].
Claims 9-12 are rejected under AIA  35 USC § 103(a) as being unpatentable over US 20120183689 A1 (Suzuki'689) view of US 20020192370 A1 (Metzner'370), US 20040083961 A1 (Basceri'961), US 20130312835 A1 (Minshall'835 {as evidenced by Chapter 19: Rough Vacuum Pumping"  in John F. O'Hanlon.  "A User's Guide to Vacuum Technology, 3rd Edition."  Wiley-InterScience 2003.  pp. 359-378. (O'HanlonChp19)}), and US 20100183825 A1 (Becker'825 {as evidenced by "Fiji F200 200mm Thermal/Plasma ALD Systems: Installation and Use Manual." CAW-02635 Rev. 0.6 (13 March 2012). Cambridge NanoTech Inc. pp 1-164. (Fiji'200)}) as applied to claims 1-5, 7, 8, & 26 above, and further in view of US 20130160709 A1 (White'709).
Regarding claim 9, Suzuki'689 and Metzner'370 does not expressly disclose:
the sequence controller programmed to:
provide the first precursor to the reactor chamber with the precursor distribution and removal system while not removing any precursor for a load period (LP); and
leave the first precursor in the reaction chamber while having the precursor distribution and removal system deactivated for a soak period (SP).
Regarding claim 9, White'709 discloses:

provide the first precursor (block 502: provide first precursor/reactant to the reaction chamber while backsuction valves are closed) to the reactor chamber with the precursor distribution and removal system while not removing any precursor for a load period (LP); and
leave the first precursor in the reaction chamber (after block 502 & after first precursor/reactant valves are closed & before backsuction valves are opened to the reaction chamber) while having the precursor distribution and removal system deactivates for a soak period (SP).
FIG. 10; & ¶¶[0065]-[0072].
A motivation for programming the sequence controller of Suzuki'689 and Metzner'370 with a load period (LP) and soak period (SP) as disclosed by White'709 is to ensure precursor/reactant surface saturation of all available reactive sites (subject, for example, to physical size or “steric hindrance” restraints) so as to attain excellent step coverage over any topography on a substrate.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to programming the sequence controller of Suzuki'689 and Metzner'370 with a load period (LP) and soak period (SP) as disclosed by White'709.

    PNG
    media_image21.png
    1075
    702
    media_image21.png
    Greyscale

FIG. 10 of White'709
Regarding claim 10, White'709 discloses:
a sequence controller (control system 12) programmed to:
provide the first precursor (block 502: provide first precursor/reactant to the reaction chamber while backsuction valves are closed) to the reactor 
FIG. 10; & ¶¶[0065]-[0072].
Regarding claim 11, White'709 discloses:
a sequence controller (control system 12) programmed to:
terminate the load period (LP) when the pressure of the first or second precursor (block 502: provide first precursor/reactant to the reaction chamber while backsuction valves are closed) in the reaction chamber reaches a desired infiltration pressure.
FIG. 10; & ¶¶[0065]-[0072].
Regarding claim 12, White'709 discloses:
a sequence controller (control system 12) programmed to:
control the precursor distribution and removal system to have the duration T1 of providing the first precursor longer than the second duration T2 of removing the portion of the first precursor from the substrate.
FIG. 10; & ¶¶[0065]-[0072].
Claims 13-21, 23, & 24 are rejected under AIA  35 USC § 103(a) as being unpatentable over US 20100129548 A1 (Sneh'548) in view US 20040083961 A1 (Basceri'961), US 20020192370 A1 (Metzner'370), US 20130312835 A1 (Minshall'835 {as evidenced by Chapter 19: Rough Vacuum Pumping"  in John F. O'Hanlon.  "A User's Guide to Vacuum Technology, 3rd Edition."  Wiley-InterScience 2003.  pp. 359-378. (O'HanlonChp19)}), and US 20100183825 A1 (Becker'825 {as evidenced by "Fiji F200 200mm Thermal/Plasma ALD Systems: Installation and Use Manual." CAW-02635 Rev. 0.6 (13 March 2012). Cambridge NanoTech Inc. pp 1-164. (Fiji'200)}).
Regarding claim 13, Sneh'548 discloses a sequential infiltration synthesis apparatus (Synchronous Modulation of Flow & Draw {SMFD} Atomic Layer Deposition {ALD} device {SMFD-ALD system 600}) comprising:
a reaction chamber (process chamber 114) provided with a substrate holder (substrate supporting chuck) to hold at least one substrate (wafer);

    PNG
    media_image22.png
    1166
    1527
    media_image22.png
    Greyscale

FIG. 15 of Sneh'548

a sequence controller (commercially available controller {e.g., MDC-360C film deposition controller, Maxtek, Inc. or the IC/5 thin Film Deposition Controller, INFICON, Inc.}) operably connected to the one or more reaction chamber valves (valves 102, 110, & 110'; gate-valve 642; valve 664 … etc.) and being programmed to enable sequential infiltration of an infiltrateable material provided on the substrate (wafer) in the reaction chamber with the gaseous first and second precursor (chemical-gas sources 105 & 105′);
the apparatus (SMFD-ALD system 600) comprising at least one buffer tank (booster chambers 107 &/or 107') provided in the precursor distribution and removal system;
the one or more reaction chamber valves (valves 102, 110, & 110'; gate-valve 642; valve 664 … etc.) comprise distribution reaction chamber valves (valves 110, & 110') that upstream of the reaction chamber (process chamber 114);
the gaseous first precursor configured to flow through one buffer tank (booster chamber 107) and through one distribution reaction chamber valve (valves 110), the one buffer tank (booster chamber 107) being upstream of the one distribution reaction chamber valve (valves 110); and 

FIGs. 2A-D & 14-22; ¶[0032]; ¶[0064]; ¶¶[0035]-[0036]; & ¶¶[0089]-[0107].
Regarding claim 13, Sneh'548 does not expressly disclose:
the gaseous first precursor and gaseous second precursor both configured to flow through the buffer tank and through the distribution reaction chamber valve.
Regarding claim 13, Basceri'961 discloses:
a precursor distribution and removal system (FIGs. 4-7 & 9: gas supply assembly 160, gas container 170, vacuum 150, & controller 190) comprising one or more upstream reaction chamber valves system (FIGs. 4-7 & 9: outlet valve 176) to provide to a reaction chamber (FIGs. 4-7 & 9: reaction chamber 120) a gaseous first precursor (FIGs. 4-5 & 9: 1st gas source 162a with 1st inlet valve 174a; FIGs. 6 & 7: 1st gas source with 1st inlet valve 174a) or a gaseous second precursor (FIGs. 4-5 & 9: 2nd gas source 162b with 2nd inlet valve 174b; FIGs. 6 & 7: 2nd gas source with 2nd inlet valve 174b) from an upstream distribution buffer tank (FIGs. 4-7 & 9: gas container 170 with compartment 172); and
a sequence controller (controller 190) operably connected to the one or more upstream reaction chamber valves (FIGs. 4-7 & 9: outlet valve 176),
the sequence controller (control unit 156) providing the gaseous first precursor (FIGs. 4-5 & 9: 1st gas source 162a with 1st inlet valve 174a; FIGs. 6 & 7: 
FIGs. 4-9; & ¶¶[0020]-[0043].

    PNG
    media_image4.png
    741
    1321
    media_image4.png
    Greyscale

FIG. 4 of Basceri'961
Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add the upstream distribution buffer tank; the one or more upstream reaction chamber valves, and the sequence controller operably connected to the one or more upstream reaction chamber valves as disclosed by Basceri'961 to the apparatus of Sneh'548.
Regarding claim 13, Sneh'548 does not expressly disclose:
a buffer tank is provided with a second heating system constructed and arranged to control the temperature of the buffer tank to a buffer tank temperature that is higher than the process temperature.
Regarding claim 13, Metzner'370 discloses:

FIGs. 14 & 17-20; ¶¶[0075]-[0085]; ¶[0099]; & ¶[0100]-[0124]. 

    PNG
    media_image19.png
    942
    1552
    media_image19.png
    Greyscale

FIG. 19 of Metzner'370
A motivation for substituting the second heating system as disclosed by Metzner'370 for the second heating system of Sneh'548 is to enable the sequential infiltration synthesis apparatus to work precursors that require heating to higher temperatures to develop satisfactory vapor pressures for use.  Such substitution, as an implementation of a predictable In re Fout, 675 F.2d 297, 301 (CCPA 1982); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2143 (B).  In addition, such substitution results in the pre temperature being 0°C to 500°C above the temperature (about 160°C to 200°C) of the reaction chamber.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to substitute the second heating system as disclosed by Metzner'370 for the second heating system of Sneh'548.
Regarding claim 13, Sneh'548 does not expressly disclose:
a downstream removal buffer tank disposed between a downstream reaction chamber valve and a gas removal pump, a volume of the downstream removal buffer tank being greater than a volume of the reaction chamber.
Regarding claim 13, Minshall'835 discloses:
one or more downstream chamber valves (loadlock/gas expansion module valve 440) configured to remove from a chamber (loadlock 414) one or more gases to a gas removal pump (roughing pump 428 &/or high vacuum pump 432) by way of a downstream removal buffer tank (gas expansion module 418) having a volume (internal volume VE of gas expansion module 418 at least at least 1.5 times larger than internal volume VL of loadlock 414) that is greater than a volume of the chamber (loadlock 414), such that upon opening the one or more downstream chamber valves (loadlock/gas expansion module valve 440), the downstream removal buffer tank (gas expansion module 418) sucks one or more gases from within the chamber (loadlock 414).
FIGs. 1-10A; & ¶¶[0003]-[0110].

    PNG
    media_image5.png
    2525
    2256
    media_image5.png
    Greyscale

FIG. 4A of Minshall'835 (Cropped)
Adding the one or more downstream reaction chamber valves and downstream distribution buffer tank as disclosed by Minshall'835 to the exhaust sustem of the apparatus of Dann v. Johnston, 425 U.S. 219, 189
USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add the one or more upstream reaction chamber valves and downstream distribution buffer tank as disclosed by Minshall'835 to the exhaust sustem of the apparatus of Sneh'548.
Regarding claim 13, O'HanlonChp19:
by disclosing, suggesting, and/or making predictable having a downstream removal buffer tank (ballast tank of O'HanlonChp19) (which is in communication with a gas removal pump (gas removal pump downstream of
ballast tank of O'HanlonChp19)) downstream of an upstream chamber (load lock of O'HanlonChp19) (where the volume (volume of ballast tank: ~10 x 104 liter of O'HanlonChp19) of the downstream removal buffer tank (ballast tank of O'HanlonChp19) is sized to be greater than the volume (volume of load lock: ~10 x 103 liter of O'HanlonChp19) of the upstream chamber(load lock of O'HanlonChp19)), a common chamber valve (valve between ballast tank & load lock O'HanlonChp19) between the downstream removal buffer tank (ballast tank of O'HanlonChp19) and the upstream chamber , and the downstream removal buffer tank and gas removal pump (gas removal pump downstream of ballast 
(FIG. 19.11; pp 360-362; & pp. 377-378),

    PNG
    media_image6.png
    1105
    3567
    media_image6.png
    Greyscale

FIG. 19.11 of O'HanlonChp19
evidences one or more downstream reaction chamber valves to remove from the reaction chamber a gaseous first precursor or a gaseous second precursor to a gas removal pump by way of a downstream removal buffer tank having a volume that is greater than a volume of the reaction chamber, such that upon opening the downstream reaction chamber valve, the downstream removal buffer tank sucks one or more gases from within the reaction chamber is common knowledge in the art.  See MPEP § 2144.03.
Regarding claim 13 Sneh'548 does not expressly disclose:
a sequence controller operably connected to the one or more upstream and 
the sequence controller provides the first precursor to the reaction chamber with the precursor distribution and removal system while not removing any precursor for a load period LP, resulting in a pressure buildup in the reaction chamber, and
the infiltrateable material is porous,
Regarding claims 13, Becker'825 (as evidenced by Fiji'200) discloses a sequential infiltration synthesis apparatus (gas deposition system 1000) comprising:
a reaction chamber (gas deposition chamber 1040, 5000 … etc.) constructed and arranged to hold at least a first substrate (substrate supported by substrate holder 2070, 5090 … etc.);
a precursor distribution and removal system (input gas panel 11000 within gas cabinet 1020 &
vacuum system 10000) to provide to (by way of input gas panel 11000) and remove (by a precursor distribution and removal system (input gas panel 11000 within gas cabinet 1020 & vacuum system 10000) to provide to (by way of input gas panel 11000) and remove (by way of vacuum system 10000) from the reaction chamber (gas deposition chamber 1040, 5000 … etc.) a vaporized a first or second precursor (see e.g., Fiji'200: "Standard Gas Box Configurations" pp. 7-11 at p. 8 "CAUTION: OVERFILLING THE CYLINDER MAY RESULT IN LIQUID BEING PULLED INTO THE
SYSTEM."; see also e.g., Fiji'200: "SECTION 6: Fiji Recipe and Applications Guide"  pp. 97-120 at p. 106 "The headspace is the portion of the precursor cylinder between the top of the liquid or solid precursor and the ALD valve which becomes filled with the 

    PNG
    media_image8.png
    524
    1053
    media_image8.png
    Greyscale

FIG. at p. 8 of Fiji'200 (Cropped)

    PNG
    media_image9.png
    1536
    2339
    media_image9.png
    Greyscale

FIG. 11 of Becker'825 (Cropped)

    PNG
    media_image10.png
    426
    1132
    media_image10.png
    Greyscale

FIG. 3 of Becker'825

    PNG
    media_image11.png
    111
    851
    media_image11.png
    Greyscale

FIG. 6 of Becker'825 (Cropped)
a precursor feed flow duct (precursor port 1030, 5100 … etc.) that is partially

    PNG
    media_image12.png
    646
    608
    media_image12.png
    Greyscale

FIG. at p. 100 of Fiji'200 (Cropped)
common to both a first precursor feed flow path including a first precursor valve (e.g., 1st ALD valve at precursor#1) configured to flow the first precursor to the precursor feed flow duct (precursor port 1030, 5100 … etc.) and a second precursor feed flow path including a second precursor 

    PNG
    media_image13.png
    430
    874
    media_image13.png
    Greyscale

FIG. at p. 21 of Fiji'200 (Cropped)
a purge reaction chamber valve (e.g., valve associated with exciter tube 5110 to
facilitate the delivery of uncharged plasma gas through exciter tube 5110 to purge the hollow gas deposition volume 5080 of gas deposition chamber 1040, 5000 … etc.) disposed between the reaction chamber (gas deposition chamber 1040, 5000 … etc.) and a source of purge gas,
a gas removal pump (turbo vacuum pump 1110 of vacuum system 10000),
a heating system (system configured to heat one or more of reactants, substrate being coated, gas deposition walls {a.k.a. reaction chamber walls}, precursor input components, chamber outflow components … etc.; see also e.g., Fiji'200: "Heater Command"

a heating system (system configured to heat one or more of reactants, substrate being coated, gas deposition walls {a.k.a. reaction chamber walls}, precursor input components, chamber outflow components … etc.; see also e.g., Fiji'200: "Heater Command" pp 100-101 that depicts the reactor heaters, each heater having a name and a number {e.g., heaters 18-20 for precursor jackets, heater 12 for conical portion 5030, heaters 13 & 14 for gas deposition chamber 1040, 5000 … etc., heater 15 for substrate holder 2070, 5090 … etc., heater 16 for precursor port 1030, 5100 … etc., heater 17 for ALD valves, heater 23 for stop {a.k.a. isolation} valve 5025 … etc.) and,
a sequence controller (control module {a.k.a. system controls, controller, side mounted controller, side controller … etc.} 1130, 14100, 15100, 16100, 17100 … etc. including

    PNG
    media_image14.png
    694
    1128
    media_image14.png
    Greyscale

Exposure Mode™ Recipe Development at p. 111 of Fiji'200 (Cropped)
computer processing, power distribution, operator interface, communications, and 
precursor mass flow rates or gas volumes, setting plasma gas mass flow rates or gas volumes, selecting the number of deposition cycles, setting desired vacuum pressures, setting various temperatures substrate, precursors, chamber walls, trap … etc., measuring & tracking system performance, collecting data, communicating with external devices, and any other control functions that may be required to operate gas deposition 

    PNG
    media_image15.png
    187
    388
    media_image15.png
    Greyscale

Exposure Mode™ - Uniform Coating FIG on p. 18 of Fiji'200
system 1000) operably connected to the precursor distribution and removal system (input gas panel 11000 within gas cabinet 1020 & vacuum system 10000) and comprising a memory provided with a program to execute infiltration of an infiltrateable material provided on the substrate when run on the sequence controller, the sequence controller operates, during operation of the sequential infiltration synthesis apparatus, to execute the program to perform the infiltration of the infiltrateable material including to:
activate the precursor distribution and removal system to open the first precursor valve 

    PNG
    media_image16.png
    611
    708
    media_image16.png
    Greyscale

Exposure Mode™ FIG on p. 17 of Fiji'200 (Cropped)
activate the precursor distribution and removal system to close the first precursor valve (e.g., 1st ALD valve at precursor#1) and open the purge reaction chamber valve (e.g., valve associated with exciter tube 5110 to facilitate the delivery of uncharged plasma gas through exciter tube 5110 to purge the hollow gas deposition volume 5080 of gas deposition chamber 1040, 5000 … etc.) to remove a portion of the first precursor from the reaction chamber (gas deposition chamber 1040, 5000 … etc.) for a second period T2;
activate the precursor distribution and removal system to load the second precursor during the second period T2 while a second precursor valve (e.g., 2nd ALD valve 
activate the precursor distribution and removal system to open the second precursor valve (e.g., 2nd ALD valve at precursor#2) to provide and maintain the second precursor for a third period T3 in the reaction chamber (gas deposition chamber 1040, 5000 … etc.) by way of the precursor feed flow duct (precursor port 1030, 5100 … etc.),

    PNG
    media_image15.png
    187
    388
    media_image15.png
    Greyscale

Exposure Mode™ - Uniform Coating FIG on p. 18 of Fiji'200
wherein a pressure of the second precursor builds up during a load period of the third period T3 by closing a removal reaction chamber valve (Exposure Mode™, stop or isolation valve 5025 is closed to isolate gas deposition chamber 1040, 5000 … etc. from the vacuum exhaust line and ALD valve opens to "pulse" a selected precursor into the process chamber; see e.g., Fiji'200: "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112; "Vacuum Pump Isolation" 
wherein the second precursor infiltrates the infiltrateable material and reacts with infiltrated first precursor derivative in the infiltrateable material on the substrate during the third period T3,
the program in the memory is programmed with the first period T1 longer than the second period T2; and
a temperature (e.g., relatively low process temperature windows {e.g. less than 400°C}) within the precursor feed flow duct (precursor port 1030, 5100 … etc.) during the process of infiltration of the infiltrateable material is controlled to a temperature between 50°C and 150°C using the heating system, and 
the second period T2 having a duration long enough to remove the first precursor to a tuned depth of the infiltrateable material (e.g., a purger period being sufficiently long to remove excess precursor {see e.g., Fiji'200: "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18}).
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature 

    PNG
    media_image17.png
    686
    506
    media_image17.png
    Greyscale

FIG. at p. 10 of Fiji'200
Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" 
Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.
Regarding claims 1, the examiner has shown above that Becker'825 (as evidenced by Fiji'200) discloses:
a sequence controller operably connected to a precursor distribution and removal system, the
sequence controller comprising a memory provided with a program to execute infiltration of an infiltrateable material provided on the substrate when run on the sequence controller, the sequence controller programmed to perform that above sequence associated with a distribution chamber valve (associated with gas box, see, e.g., Fiji'200: "Standard Gas Box Configurations" pp. 7-11 at p. 10).
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC
Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe TM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.
A motivation for adding the sequence controller as disclosed by Becker'825 (as evidenced by Fiji'200) while at the same time operably connecting the sequence controller to the precursor distribution and removal system of Senzaki'930 and/or the combination of Senzaki'930 and Basceri'961 is to facilitate high aspect ratio depositions (e.g. Exposure Mode™ processing).  Such addition and configuration, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the sequence controller as disclosed by Becker'825 (as evidenced by Fiji'200) while at the same time operably connecting the sequence controller to the precursor distribution and removal system of Senzaki'930 and/or the combination of Senzaki'930 and Basceri'961.
Each of the limitations:
"activate the precursor distribution and removal system to open a distribution reaction chamber valve provide and maintain the first precursor for a first period T1 in the reaction chamber" associated with the program in the memory of the sequence controller;

"activate the precursor distribution and removal system to load the precursor feed flow duct with the second precursor during the second period T2 while the distribution chamber valve is closed" associated with the program in the memory of the sequence controller; and
"activate the precursor distribution and removal system to open the distribution reaction chamber valve to provide and maintain the second precursor for a third period T3 in the reaction chamber" associated with the program in the memory of the sequence controller,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the program in the memory of sequence controller of Becker'825 (as evidenced by Fiji'200) is capable of activating the precursor distribution and removal system to open a distribution reaction chamber valve provide and maintain the first precursor for a first period T1 in the reaction chamber;
the program in the memory of sequence controller of Becker'825 (as evidenced by Fiji'200) is capable of activating the precursor distribution and removal system to close the distribution reaction chamber valve and open a purge reaction chamber valve to provide a purge gas to the reaction chamber to remove a portion of the first precursor from the reaction chamber for a second period T2;

the program in the memory of sequence controller of the Becker'825 (as evidenced by Fiji'200) is capable of activating the precursor distribution and removal system to open the distribution reaction chamber valve to provide and maintain the second precursor for a third period T3 in the reaction chamber,
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Becker'825 (as evidenced by Fiji'200); the prior art apparatus of the combination of Senzaki'930 and Becker'825 (as evidenced by Fiji'200); and/or the prior art apparatus of the combination of Senzaki'930, Basceri'961, and Becker'825 (as evidenced by Fiji'200), since Becker'825 (as evidenced by Fiji'200) as well as the combination of Senzaki'930 and Becker'825, discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Becker'825 (as evidenced by Fiji'200) as well as the combination of Senzaki'930 and Becker'825 (as evidenced by Fiji'200) and/or the combination of Senzaki'930, Basceri'961, and Becker'825 (as evidenced by Fiji'200).  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claims 13, given that Becker'825 (as evidenced by Fiji'200) discloses:
a purger period being sufficiently long to remove excess precursor (see e.g., Fiji'200: "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18), programming the memory of the sequence controller with the second period T2 having a duration long enough to remove the first precursor from the surface of

Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120,

    PNG
    media_image15.png
    187
    388
    media_image15.png
    Greyscale

Exposure Mode™ - Uniform Coating FIG on p. 18 of Fiji'200
"Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.
To that end, claim 13 is obvious and made predicate in view of the combination of 
Regarding claim 14, Sneh'548 discloses:
the buffer tank (booster chambers 107 &/or 107') a distribution buffer tank (booster chambers 107 &/or 107') positioned upstream of the reaction chamber (process chamber 114) to store first or second precursor (chemical-gas sources 105 & 105′).
FIGs. 2A-D & 14-22; ¶[0032]; ¶[0036]; & ¶¶[0089]-[0107].
Although disclosing the structural feature(s) (i.e., buffer tank volume, reaction chamber volume) of the device (i.e., sequential infiltration synthesis apparatus), Sneh'548 does not expressly disclose the claimed sizing (i.e., range of the buffer tank volume between 0.1 and 15 times the volume of the reaction chamber) of the disclosed structural feature(s).
However, the claimed sizing (i.e., range of the buffer tank volume between 0.1 and 15 times the volume of the reaction chamber) of the disclosed structural feature(s) of the device of the prior art imbues no patentable distinction to the claimed invention over the device of the prior art (Sneh'548).  This is because sizing involves the scaling of the relative dimensions of the disclosed structural feature(s) of the device of the prior art that produces a device that performs the same as the device of the prior art (Sneh'548).  In other words, because the only difference between the prior art and the claimed invention is the relative dimensions of the disclosed structural feature(s) of the device of the prior art and a device having such claimed relative dimensions would not perform differently than the device of the prior art, the claimed invention is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
 is permissible (not undue).  In addition, experimentation with respect to the sizing of such disclosed structural feature(s) in the direction in which Sneh'548 provides a reasonable amount of guidance (e.g., sizing the buffer tank volume to exceed the capacity loss per ALD cycle by a factor of 10, preferably to exceed the capacity loss per ALD cycle by a factor of 100) is routine and permissible (not undue).  See e.g., In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to size and/or optimize the buffer tank volume of Sneh'548 to be between 0.1 and 15 times the volume of the reaction chamber.
Regarding claim 15, Sneh'548 discloses:
the apparatus (SMFD-ALD system 600) provided with a heating system (substrate supporting chuck with temperature control means 620) constructed and arranged to control the temperature of the reaction chamber to a process temperature.
FIGs. 2A-D & 14-22; ¶[0032]; ¶[0064]; ¶¶[0035]-[0036]; & ¶¶[0089]-[0107].
Regarding claim 16, although disclosing the structural feature(s) (i.e., buffer tank 
However, the claimed sizing (i.e., the buffer tank temperature being 0°C to 50°C above the process temperature {reaction chamber temperature}) of the disclosed structural feature(s) of the device of the prior art imbues no patentable distinction to the claimed invention over the device of the prior art (Tachibana'296).  This is because sizing involves the scaling of the relative dimensions of the disclosed structural feature(s) of the device of the prior art that produces a device that performs the same as the device of the prior art (Sneh'548).  In other words, because the only difference between the prior art and the claimed invention is the relative dimensions of the disclosed structural feature(s) of the device of the prior art and a device having such claimed relative dimensions would not perform differently than the device of the prior art, the claimed invention is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
In addition and/or in the alternative, one skilled in the art, while building such disclosed device of the prior art, would experiment with the sizing of such disclosed structural feature(s) of the device (i.e., sequential infiltration synthesis apparatus) of the prior art (Tachibana'296).  To that end, routine experimentation with respect to sizing of such disclosed structural feature(s) is permissible (not undue).  In addition, experimentation with respect to the sizing of such disclosed structural feature(s) in the direction in which Tachibana'296 provides a reasonable amount of guidance (e.g., sizing the buffer tank at a temperature that is sufficiently In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to size and/or optimize the buffer tank temperature of Tachibana'296 to be 0°C to 50°C above the process temperature (reaction chamber temperature).
Regarding claim 17, Sneh'548 discloses:
a process temperature between 20°C and 450°C (e.g., 100°C); and
the sequence controller (commercially available controller {e.g., MDC-360C film deposition controller, Maxtek, Inc. or the IC/5 thin Film Deposition Controller, INFICON, Inc.}) constructed and arranged to maintain a pressure in the reaction chamber.
FIGs. 2A-D & 14-22; ¶[0032]; ¶[0036]; & ¶¶[0089]-[0107].
Although disclosing the structural feature(s) (i.e., reaction chamber pressure) of the device (i.e., sequential infiltration synthesis apparatus), Sneh'548 does not expressly disclose the claimed sizing (i.e., range of the reaction chamber pressure between 0.001 Torr and 1000 Torr) of the disclosed structural feature(s).
However, the claimed sizing (i.e., range of the reaction chamber pressure between 0.001 Torr and 1000 Torr) of the disclosed structural feature(s) of the device of the prior art imbues no patentable distinction to the claimed invention over the device of the prior art Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
In addition and/or in the alternative, one skilled in the art, while building such disclosed device of the prior art, would experiment with the sizing of such disclosed structural feature(s) of the device (i.e., sequential infiltration synthesis apparatus) of the prior art (Sneh'548).  To that end, routine experimentation with respect to sizing of such disclosed structural feature(s) is permissible (not undue).  In addition, experimentation with respect to the sizing of such disclosed structural feature(s) in the direction in which Sneh'548 provides a reasonable amount of guidance (e.g., sizing the pressure within the ALD reactor to minimizing the ALD reaction time so as to maximizing the flux of chemical precursors onto the substrate) is routine and permissible (not undue).  See e.g., In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).

Regarding claim 18, Sneh'548 discloses:
the buffer tank (booster chambers 107 &/or 107') provided with a direct liquid injector (DLI) vaporizer (e.g., DLI-25C system, MKS Instruments) to directly inject the respective precursor in the buffer tank.
FIGs. 2A-D & 14-22; ¶[0032]; ¶[0064]; ¶¶[0035]-[0036]; & ¶¶[0089]-[0107].

    PNG
    media_image23.png
    870
    816
    media_image23.png
    Greyscale

FIG. 18 of Sneh'548
Regarding claim 19, Sneh'548 discloses:
a buffer tank (container 454) comprises a flexible bellow (at variable air chamber 456) to 
FIGs. 2A-D & 14-22; ¶[0032]; ¶[0036]; & ¶¶[0089]-[0107].
Regarding claim 20, Sneh'548 discloses:
the buffer tank (booster chambers 107 &/or 107') provided in or near the top of the reaction chamber (process chamber 114).
FIGs. 2A-D & 14-22; ¶[0032]; ¶[0064]; ¶¶[0035]-[0036]; & ¶¶[0089]-[0107].
Regarding claim 21, Sneh'548 discloses:
the apparatus (SMFD-ALD system 600) comprising a downstream removal buffer tank (DGIC 630) provided in the precursor distribution and removal system downstream of the reaction chamber (process chamber 114), and
the downstream removal buffer tank having a volume to accommodate gas in the reaction chamber when one of the reaction chamber valves is opened.
FIGs. 2A-D & 14-22; ¶[0032]; ¶[0036]; & ¶¶[0089]-[0107].
Although disclosing the structural feature(s) (i.e., downstream removal buffer tank volume) of the device (i.e., sequential infiltration synthesis apparatus), Sneh'548 and Saito'923 does not expressly disclose the claimed sizing (i.e., range of the downstream removal buffer tank volume being between 1 and 20 times the volume of the reaction chamber) of the disclosed structural feature(s).
However, it is common knowledge in the art to have a downstream removal buffer tank (which is in communication with a gas removal pump) downstream of an upstream chamber (where the volume of the downstream removal buffer tank is sized to be greater than the volume of the upstream chamber), a common chamber valve between the downstream removal buffer tank and the upstream chamber, and the downstream removal buffer tank and See MPEP § 2144.03.  To that end, the claimed sizing claimed sizing (i.e., range of the downstream removal buffer tank volume being between 1 and 20 times the volume of the reaction chamber) of the disclosed structural feature(s) of the device of the prior art imbues no patentable distinction to the claimed invention over the device of the prior art (Sneh'548 and Saito'923).  This is because sizing involves the scaling of the relative dimensions of the disclosed structural feature(s) of the device of the prior art that produces a device that performs the same as the device of the prior art (Sneh'548 and Saito'923).  In other words, because the only difference between the prior art and the claimed invention is the relative dimensions of the disclosed structural feature(s) of the device of the prior art and a device having such claimed relative dimensions would not perform differently than the device of the prior art, the claimed invention is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
In addition and/or in the alternative, one skilled in the art (in possession of the fact that it is common knowledge in the art to have a downstream removal buffer tank {which is in communication with a gas removal pump) downstream of an upstream chamber {where the volume of the downstream removal buffer tank is sized to be greater than the volume of the upstream chamber}, a common chamber valve between the downstream removal buffer tank and the upstream chamber, and the downstream removal buffer tank and gas removal pump constructed and arranged, such that upon opening the common downstream chamber valve, the downstream removal buffer tank sucks one or more gases from within the upstream See MPEP § 2144.03.), while building such disclosed device of the prior art, would experiment with the sizing of such disclosed structural feature(s) of the device (i.e., sequential infiltration synthesis apparatus) of the prior art (Sneh'548 and Saito'923).  To that end, routine experimentation with respect to sizing of such disclosed structural feature(s) is permissible (not undue).  In addition, experimentation with respect to the sizing of such disclosed structural feature(s) in the direction in which Sneh'548 and Saito'923 provides a reasonable amount of guidance (e.g., sizing the downstream removal buffer tank volume to exceed the capacity loss per ALD cycle by a factor of 10, preferably to exceed the capacity loss per ALD cycle by a factor of 100) is routine and permissible (not undue).  See e.g., In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to size and/or optimize the downstream removal buffer tank volume of Sneh'548 and Saito'923 to be between 1 and 20 times the volume of the reaction chamber.
Regarding claim 23, Sneh'548 discloses:
the reaction chamber (process chamber 114) comprising a showerhead (distribution chamber 104 {e.g., showerhead device}) provided in the top portion of the reaction chamber and connected with the precursor distribution and removal system to provide the first or second precursors to the surface of the substrate.
FIGs. 2A-D & 14-22; ¶[0032]; ¶[0064]; ¶¶[0035]-[0036]; & ¶¶[0089]-[0107].
Regarding claim 24, Sneh'548 discloses:
the gas distribution system (distribution chamber 104 {e.g., showerhead device}) comprises a purge system (purge gas 604 of purge-gas source 602 supplied via valve 102 distribution chamber 104 {e.g., showerhead device}) which is connectable with the shower head to purge the reaction chamber.
FIGs. 2A-D & 14-22; ¶[0032]; ¶[0064]; ¶¶[0035]-[0036]; & ¶¶[0089]-[0107].
Claim 22 is rejected under AIA  35 USC § 103(a) as being unpatentable over US 20100129548 A1 (Sneh'548) in view of US 20040083961 A1 (Basceri'961), US 20020192370 A1 (Metzner'370), US 20130312835 A1 (Minshall'835 {as evidenced by Chapter 19: Rough Vacuum Pumping"  in John F. O'Hanlon.  "A User's Guide to Vacuum Technology, 3rd Edition."  Wiley-InterScience 2003.  pp. 359-378. (O'HanlonChp19)}), and US 20100183825 A1 (Becker'825 {as evidenced by "Fiji F200 200mm Thermal/Plasma ALD Systems: Installation and Use Manual." CAW-02635 Rev. 0.6 (13 March 2012). Cambridge NanoTech Inc. pp 1-164. (Fiji'200)}) as applied to claims 13-21, 23, & 24 above, and further in view of US 20050223982 A1 (Park'982).
Regarding claim 22, Sneh'548, Basceri'961, Metzner'370, Minshall'835, and Becker'825 does not expressly disclose:
the apparatus comprising a bubbler for providing a non-continuous first precursor flow having pulses of the first precursor of 0.5 to 20, alternating with pulses of an inert gas for 0.1 to 5 seconds for the first duration T1.
Regarding claim 22, Park'982 discloses:
liquid bubbler gas supply alternating non-continuous precursor pulses with inert gas 
FIGs. 1 & 2; ¶¶[0005]-[0006]; & ¶¶[0030]-[0034].
A motivation for substituting the liquid bubbler gas supply of Park'982 for the direct liquid injection (DLI) structure of Sneh'548, Basceri'961, Metzner'370, Minshall'835, and Becker'825 is that Park'982 discloses the liquid bubbler gas supply and the direct liquid injection (DLI) structure are equivalent.  Such substitution, as an implementation of a predictable variation of equivalents, is obvious.  In re Fout, 675 F.2d 297, 301 (CCPA 1982); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2143 (B).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to substitute the liquid bubbler gas supply of Park'982 for the direct liquid injection (DLI) structure of Sneh'548, Basceri'961, Metzner'370, Minshall'835, and Becker'825.
Although disclosing the structural feature(s) (i.e., non-continuous precursor pulses, alternated inert gas pulses) of the device (i.e., sequential infiltration synthesis apparatus), Sneh'548, Basceri'961, Metzner'370, Minshall'835, Becker'825, and Park'982 does not expressly disclose the claimed sizing (i.e., range of the non-continuous precursor pulses being between 0.5 to 20 seconds; and range of alternated inert gas pulses being between 0.1 to 5 seconds) of the disclosed structural feature(s).
However, the claimed sizing (i.e., range of the non-continuous precursor pulses being between 0.5 to 20 seconds; and range of alternated inert gas pulses being between 0.1 to 5 seconds) of the disclosed structural feature(s) of the device of the prior art imbues no patentable distinction to the claimed invention over the device of the prior art (Sneh'548, Ruffo'728, Saito'923, and Park'982).  This is because sizing involves the scaling of the relative dimensions of the disclosed structural feature(s) of the device of the prior art that produces a Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
In addition and/or in the alternative, one skilled in the art, while building such disclosed device of the prior art, would experiment with the sizing of such disclosed structural feature(s) of the device (i.e., sequential infiltration synthesis apparatus) of the prior art (Sneh'548, Ruffo'728, Saito'923, and Park'982).  To that end, routine experimentation with respect to sizing of such disclosed structural feature(s) is permissible (not undue).  In addition, experimentation with respect to the sizing of such disclosed structural feature(s) in the direction in which Sneh'548 and Park'982 provides a reasonable amount of guidance (e.g., sizing ALD cycle times in a range of about from 5 seconds to 0.5 seconds and even less) is routine and permissible (not undue).  See e.g., In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to size and/or optimize the non-continuous precursor pulses 
Incorporated by reference in this Office Action
The Final Office Action dated 15 December 2021 of this application; the Non-final Office Action dated 06 October 2021 in Commonly Owned, Copending US Application Serial No. 15/380,921 (filed 12 December 2015, in the name of Jan Willem Maes et al.; & having Attorney Docket No.: 81102.00300); and Final Office Action dated 16 March 2022 in Commonly Owned, Copending US Application Serial No. 15/380,921 are hereby incorporated by reference in this Office Action.
Response to Arguments
Applicant's arguments accompanying Applicant's reply dated 23 September 2021 with respect to claims 1-5 & 7-26 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that (each considered alone) might be used to demonstrate that the invention as currently claimed lacks novelty; and/or that (in combination with one or more other prior art documents of record) might be used to demonstrate that the invention as currently claimed obviousness would be obviousness to a person having ordinary skill in the art in view of such combination.
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716